Exhibit 10.1



HAMILTON BEACH BRANDS, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(Effective January 1, 2008)
1. Effective Date
     Subject to Section 15, the Effective Date of this Hamilton Beach Brands,
Inc. Long-Term Incentive Compensation Plan (the “Plan”) is January 1, 2008
2. Purpose of the Plan
     The purpose of this Plan is to further the long-term profits and growth of
Hamilton Beach Brands, Inc. (the “Company”) by enabling the Employers to attract
and retain key management employees by offering long-term incentive compensation
to those key management employees who will be in a position to make significant
contributions to such profits and growth. This incentive is in addition to all
other compensation.
3. Application of Code Section 409A
     It is intended that the compensation arrangements under the Plan be in full
compliance with the requirements of Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers do not guarantee any particular tax
result to Participants or Beneficiaries with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code
Section 409A.
4. Definitions
     (a)  “Account” shall mean the record maintained by the Employer in
accordance with Section 7 to reflect the Participants’ Awards under this Plan
(plus interest thereon). The Account shall be further sub-divided into various
Sub-Accounts as described in Section 8.
     (b) “Award” shall mean the cash awards granted to a Participant under this
Plan for the Award Terms.
     (c) “Award Term” shall mean the period of one or more years on which an
Award is based, as specified in the Guidelines. The Committee shall establish
the applicable Award Term not later than 90 days after the commencement of the
Award Term on which the Award is based and prior to the completion of 25% of
such Award Term.
     (d) “Beneficiary” shall mean the person(s) designated in writing (on a form
acceptable to the Committee) to receive the payment of all amounts hereunder in
the event of the death of a Participant. In the

 



--------------------------------------------------------------------------------



 



absence of such a designation and at anytime when there is no existing
Beneficiary hereunder, a Participant’s Beneficiary shall be his surviving legal
spouse or, if none, his estate.
     (e) “Change in Control” shall mean the occurrence of an event described in
Appendix 1 hereto.
     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (g) “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company, any other committee appointed by such Board of
Directors, or any sub-committee appointed by the Compensation Committee to
administer this Plan in accordance with Section 5; provided that such committee
or sub-committee consists of not less than two directors of the Company and so
long as each such member of the committee or sub-committee is an “outside
director” for purposes of Code Section 162(m).
     (h) “Covered Employee” shall mean any Participant who is a “covered
employee” for purposes of Code Section 162(m) or any Participant who the
Committee determines in its sole discretion could become such a covered
employee.
     (i) “Disability” or “Disabled.” A Participant shall be deemed to have a
“Disability” or be “Disabled” if the Participant is determined to be totally
disabled by the Social Security Administration or if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an
employer-sponsored accident and health plan.
     (j) “Fixed Income Fund” shall mean the Vanguard Retirement Savings Trust IV
under the Company’s qualified 401(k) plan or any equivalent fixed income fund
thereunder which is designated as the successor to such fund.
     (k) “Grant Date” shall mean the effective date of an Award, which is the
January 1st following the end of an Award Term.
     (l) “Guidelines” shall mean the guidelines that are approved by the
Committee for each Award Term for the administration of the Awards granted under
the Plan. To the extent that there is any inconsistency between the Guidelines
and the Plan on matters other than the time and form of payment of the Awards,
the Guidelines shall control. If there is any inconsistency between the
Guidelines and the Plan regarding the time and form of payment of the Awards,
the Plan shall control.

2



--------------------------------------------------------------------------------



 



     (m) “Hay Salary Grade” shall mean the salary grade or points assigned to a
Participant by the Employers pursuant to the Hay Salary System, or any successor
salary system subsequently adopted by the Employers; provided, however, that for
purposes of determining Target Awards for U.S. Participants, the midpoint of the
national salary ranges (unadjusted for geographic location) shall be used.
     (n) “Key Employee.” Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Employers and their affiliates, met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (without regard to Section 416(i)(5) thereof) and the
Treasury Regulations issued thereunder at any time during the 12-month period
ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Section 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition of
“compensation” (A) shall be as defined in Treasury Regulation 1.415(c)-2(d)(4)
(i.e., the wages and other compensation for which the Employer is required to
furnish the Employee with a Form W-2 under Code Sections 6041, 6051 and 6052,
plus amounts deferred at the election of the Employee under Code Sections 125,
132(f)(4) or 401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415-2(g)(5)(ii) which excludes compensation of non-resident
alien employees and (ii) the number of officers described in Code
Section 416(i)(1)(A)(i) shall be 60 instead of 50.     •   The Identification
Date for Key Employees is each December 31st and the Effective Date is the
following April 1st. As such, any Employee who is classified as a Key Employee
as of December 31st of a particular Plan Year shall maintain such classification
for the 12-month period commencing on the following April 1st.     •  
Notwithstanding the foregoing, a Participant shall not be classified as a Key
Employee unless the stock of NACCO Industries, Inc. (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment.

     (o) “Maturity Date” shall mean the date established under Section 10(a)(i)
of the Plan.
     (p) “Non-U.S. Participant” shall mean a Participant who is classified by
the Committee as a non-resident alien with no U.S.-earned income. Such
classification shall be determined as of the Grant Date of a particular Award.
Once a Participant is classified by the Committee as a Non-U.S. Participant with
respect to a particular Award, such classification shall continue in effect
until the Sub-Account holding such Award is paid, regardless of any subsequent
change in classification.
     (q) “Participant” shall mean any person who meets the eligibility criteria
set forth in Section 6 and who is granted an Award under the Plan or a person
who maintains an Account balance hereunder.
     (r) “Retirement” or “Retire” shall mean the termination of a Participant’s
employment with the Employers after the Participant has reached age 55 and
completed at least 5 years of service.

3



--------------------------------------------------------------------------------



 



     (s) “ROTCE Table Rate” shall mean the interest rate determined under the
ROTCE Table that is adopted and approved by the Committee within the first
90 days of each calendar year, which rate shall be in effect for such calendar
year.
     (t) “Target Award” shall mean the dollar value of the Award initially
approved by the Committee that would be paid to an individual under the Plan for
a particular Award Term assuming that the applicable performance targets are
exactly met.
     (u) “Termination of Employment” shall mean, with respect to any
Participant’s relationship with the Company and its affiliates, a separation
from service as defined in Code Section 409A (and the regulations and guidance
issued thereunder).
     (v) “Subsidiary” shall mean any corporation, partnership or other entity,
the majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company. The Company and the Subsidiaries shall be referred
to herein collectively as the “Employers.”
     (w) “U.S. Participant” shall mean, with respect to any Award, any
Participant who is not a Non-U.S. Participant.
5. Administration
     (a) This Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the act of the Committee. All acts and decisions
of the Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Company and all present and former Participants, all other employees of the
Company, and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
     (b) The Committee shall have complete authority to interpret all provisions
of this Plan, to prescribe the form of any instrument evidencing any Award
granted under this Plan, to adopt, amend and rescind general and special rules
and regulations for its administration (including, without limitation, the
Guidelines), and to make all other determinations necessary or advisable for the
administration of this Plan. Notwithstanding the foregoing, except as
specifically provided elsewhere in the Plan, no such action may be taken by the
Committee that would cause any Awards made to a Covered Employee be treated as
“applicable employee remuneration” of such Participant, as such term is defined
in Code Section 162(m).

4



--------------------------------------------------------------------------------



 



6. Eligibility
     Any person who is classified by the Employers as a salaried employee of the
Employers generally at a Hay Salary Grade of 17 or above (or a compensation
level equivalent thereto), who in the judgment of the Committee occupies an
officer or other key executive position in which his efforts may significantly
contribute to the profits or growth of the Employers, may be eligible to
participate in the Plan; provided, however, that (a) directors of the Company
who are not classified as salaried employees of the Employers and (b) leased
employees (as such term is defined in Code Section 414) shall not be eligible to
participate in the Plan. A person who satisfies the requirements of this
Section 6 shall become a Participant in the Plan when granted an Award under
Section 8(b)(ii).
7. Accounts and Sub-Accounts
     Each Employer shall establish and maintain on its books an Account for each
Participant who is or was employed by the Employer which shall reflect the
Awards described in Section 8 hereof. Such Account shall also (i) reflect
credits for the interest described in Section 10(b) and debits for any
distributions therefrom and (ii) be divided into the Sub-Accounts specified in
Section 8(d).
8. Granting of Awards/Crediting to Sub-Accounts
     The Committee may, from time to time and upon such conditions as it
determines, authorize the granting of Awards to Participants for each Award
Term, which shall be consistent with, and shall be subject to all of the
requirements of, the following provisions:
     (a) Not later than the ninetieth day after the commencement of each Award
Term (and prior to completion of 25% of such Award Term), the Committee shall
approve (i) a Target Award to be granted to each Participant for such Award Term
and (ii) a formula for determining the amount of each such Award, which formula
shall be based upon the Company’s return on total capital employed for such
Award Term.
     (b) Effective no later than April 30th of the calendar year following the
end of the Award Term, the Committee shall approve (i) a preliminary calculation
of the amount of each Award based upon the application of the formula and actual
Company performance to the Target Awards previously determined in accordance
with Section 8(a) and (ii) a final calculation and approval of the amount of
each Award to be granted to each Participant for the Award Term (with the
specified Grant Date of such Award being January 1st of the calendar year
following the end of the Award Term). Such approval shall be certified in
writing by the Committee before any amount is paid for any Award granted with
respect to an Award Term. Notwithstanding the foregoing, (1) the Committee shall
have the power to decrease the amount of any Award below the amount determined
in accordance with the foregoing provisions and (2) the Committee shall have the
power to increase the amount of

5



--------------------------------------------------------------------------------



 



any Award above the amount determined in accordance with the foregoing
provisions and/or adjust the amount thereof in any other manner determined by
the Committee, in its sole and absolute discretion. Notwithstanding the
foregoing, (X) no such decrease may occur following a Change in Control; (Y) no
such increase, adjustment or other change may be made that would cause an amount
to be paid to a Participant who is a Covered Employee be includable as
“applicable employee remuneration” of such Participant, as such term is defined
in Code Section 162(m) and (Z) no Award, including any Award equal to the Target
Award, shall be payable under the Plan to any Participant except as determined
and approved by the Committee.
     (c) Calculations of Target Awards for U.S. Participants for an Award Term
shall initially be based on a Participant’s Hay Salary Grade as of January 1st
of the first year of the Award Term. Calculations of Target Awards for Non-U.S.
Participants for an Award Term shall be determined in accordance with the
Guidelines in effect for such Award Term. However, such Target Awards may be
changed during or after the Award Term under the following circumstances: (i) if
a Participant receives a change in Hay Salary Grade, salary midpoint and/or
long-term incentive compensation target percentage during an Award Term, such
change will be reflected in a pro-rata Target Award, (ii) employees hired into
or promoted to a position eligible to participate in the Plan (as specified in
Section 6 above) during an Award Term will, if designated as a Plan Participant
by the Committee, be assigned a pro-rated Target Award based on their length of
service during an Award Term and (iii) the Committee may increase or decrease
the amount of the Target Award at any time, in its sole and absolute discretion;
provided, however, that (X) no such decrease may occur following a Change in
Control and (Y) no such increase, adjustment or other change may be made that
would cause an amount to be paid to a Participant who is a Covered Employee be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Code Section 162(m). In order to be eligible to receive an
Award for an Award Term, the Participant must be employed by the Employers and
must be a Participant on December 31st of the last year of the Award Term.
Notwithstanding the foregoing, if a Participant dies, becomes Disabled or
Retires during the Award Term, the Participant shall be entitled to a pro-rata
portion of the Award for such Award Term, calculated based on actual Company
performance for the entire Award Term in accordance with Section 8(b)(ii) above
and based on the number of days the Participant was actually employed by the
Employers during the Award Term.
     (d) After approval by the Compensation Committee, each Award shall be
credited to the Participant’s Account in accordance with the following rules.
The cash value of each Award for each Award Term shall be credited to a separate
Sub-Account for each Participant. Such Sub-Accounts shall be classified based on
the Grant Date of the particular Award. For example, the cash value of the
Awards with a Grant Date of 1/1/09 shall be credited to the 2009 Sub-Account,
the cash value of the Awards with a Grant Date of 1/1/10 shall be credited to
the 2010 Sub-Account, etc.

6



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any other provision of the Plan, (1) the maximum cash
value of the Awards granted to a Participant under this Plan for any Award Term
shall not exceed $2,250,000 and (2) the maximum cash value of the payment from
the Sub-Account that holds the Awards for any Award Term (including interest)
shall not exceed $4,000,000.
     (f) Multiple Awards may be granted to a Participant; provided, however,
that no two Awards to a Participant may have identical performance periods.
     (g) All determinations under this Section shall be made by the Committee.
Each Award granted to a Covered Employee shall be granted and administered to
comply with the requirements of Code Section 162(m).
9. Vesting
     All Awards granted hereunder shall be immediately 100% vested as of the
Grant Date. Participants shall be 100% vested in all amounts credited to their
Accounts hereunder.
10. Payment of Sub-Account Balances/Interest
     (a) Payment Dates.
     (i) Maturity Date. The Maturity Date of each Sub-Account shall be the third
anniversary of the Grant Date of the Award that was credited to such
Sub-Account. For example, the Maturity Date of the 2009 Sub-Account (containing
the Award with a Grant Date of 1/1/09) shall be 1/1/12. Subject to the
provisions of clause (ii) below, the balance of each Sub-Account shall be paid
to the Participant on the Maturity Date of such Sub-Account.
     (ii) Other Payment Dates. Notwithstanding the foregoing, but subject to the
provisions of Section 11 hereof, (A) the payment date of amounts that were
credited to a particular Sub-Account while the Participant was a Non-U.S.
Participant may be any earlier date determined by the Committee and (B) in the
event a Participant dies or incurs a Termination of Employment as a result of
becoming Disabled or Retirement prior to the applicable Maturity Date, (1) the
payment date of all amounts credited to the Participant’s Sub-Accounts as of the
date of death or such Termination of Employment shall be the date of such death
or Termination of Employment and (2) the Award earned for the Award Term in
which the date of death or Termination of Employment occurs shall be paid during
the period from January 1st though April 30th of the calendar year following the
last day of the Award Term; provided, however, that if a Participant who incurs
a Termination of Employment on account of Disability or Retirement is a Key
Employee, the Participant’s payment date shall not be any earlier than the 1st
day of the 7th month following the date of his Termination of Employment (or, if
earlier, the date of the Participant’s death).

7



--------------------------------------------------------------------------------



 



     (b) Interest. The Participant’s Sub-Accounts shall be credited with
interest as follows; provided, however, that (1) no interest shall be credited
to a Sub-Account after the Maturity Date of the Sub-Account, (2) no interest
shall be credited to a Sub-Account following a Participant’s Termination of
Employment prior to a Maturity Date (except as described in Section 10(c)(ii)
with respect to delayed payments made to Key Employees on account of a
Termination of Employment) and (3) no interest shall be credited to a
Sub-Account after the last day of the month preceding the payment date of such
Sub-Account.
     (i) Interest Rate for Non-Covered Employees. At the end of each month
during a calendar year, the Sub-Accounts of Participants who are not Covered
Employees shall be credited with an amount determined by multiplying the
Participant’s average Sub-Account balances during such month by the blended rate
earned during such month by the Fixed Income Fund. In addition, as of the end of
each calendar year in which the ROTCE Table Rate adopted by the Committee for
such year exceeds the Fixed Income Fund rate for such year, the Sub-Accounts
shall be retroactively credited with an additional amount determined by
multiplying the Participant’s average Sub-Account balances during each month of
such calendar year by the excess of the ROTCE Table Rate over the Fixed Income
Fund Rate for such calendar year, compounded monthly.
     (ii) Interest Rate for Covered Employees. At the end of each month during a
calendar year, the Sub-Accounts of Participants who are Covered Employees shall
be credited with an amount determined by multiplying the Participant’s average
Sub-Account balances during such month by the blended rate earned during such
month by the Fixed Income Fund. In addition, if the Fixed Income Fund rate for
such year is less than 14%, the Sub-Accounts shall retroactively be credited
with an additional amount determined by multiplying the Participant’s average
Sub-Account balances during each month of such calendar year by the excess of
14% over the Fixed Income Fund Rate for such calendar year, compounded monthly.
Notwithstanding the foregoing, in the event that the ROTCE Table Rate adopted by
the Committee for such year is less than 14%, the ROTCE Table Rate shall be
substituted for 14% in the preceding sentence.
     (iii) Special Rules. In the event that, prior to an applicable Maturity
Date, a Participant (1) incurs a Termination of Employment or (2) becomes
eligible for a payment from a Sub-Account hereunder, the foregoing interest
calculations shall be made as of the last day of the month immediately preceding
such date. When making such calculations, (X) the Fixed Income Fund rate shall
be equal to the blended rate earned during the preceding month by the Fixed
Income Fund, (Y) the ROTCE Table Rate shall be equal to the year-to-date ROTCE
Table Rate as of the last day of the prior month and (Z) the 14% rate (when
applicable) shall apply until the last day of the month prior such date.

8



--------------------------------------------------------------------------------



 



     (iv) Changes. The Committee may change (or suspend) the interest rate
credited on Accounts hereunder at any time. Notwithstanding the foregoing, no
such change may be made in a manner that would cause an amount to be paid to a
Participant who is a Covered Employee to be includable as “applicable employee
remuneration” of such Participant, as such term is defined in Code
Section 162(m).
     (c) Payment Date, Form of Payment and Amount.
     (i) Payment Date and Form. Except as otherwise described in Section 11
hereof, the Participant’s Employer (or former Employer) shall deliver to the
Participant (or, if applicable, his Beneficiary), a check in full payment of
each Sub-Account hereunder within 90 days of the applicable payment date of such
Sub-Account.
     (ii) Amount. Each Participant shall be paid the entire balance of each
Sub-Account (including interest); provided, however, that if a Participant who
incurs a Termination of Employment on account of Disability or Retirement is a
Key Employee whose payment is delayed until the 1st day of the 7th month
following such Termination of Employment, such Participant’s Sub-Accounts shall
continue to be credited with interest (at the Fixed Income Fund rate) from the
date of such Termination of Employment through the last day of the month prior
to the actual payment date. Any amounts that would otherwise be payable to the
Key Employee prior to the 1st day of the 7th month following Termination of
Employment shall be accumulated and paid in a lump sum make-up payment within
10 days following such delayed payment date. Amounts that are payable to
Non-U.S. Participants shall be converted from U.S. dollars to local currency in
accordance with the terms of the Guidelines.
11. Change in Control
     (a) The following provisions shall apply notwithstanding any other
provision of the Plan to the contrary.
     (b) Amount of Award for Year of Change In Control. In the event of a Change
in Control during an Award Term, the amount of the Award payable to a
Participant who is employed on the date of the Change in Control (or who died,
became Disabled or Retired during such Award Term and prior to the Change in
Control) for such Award Term shall be equal to the Participant’s Target Award
for such Award Term multiplied by a fraction, the numerator of which is the
number of days during the Award Term during which the Participant was employed
by the Employers prior to the Change in Control and the denominator of which is
the number of days in the Award Term.
     (c) Time of Payment. In the event of a Change in Control, the payment date
of all amounts credited to the Participant’s Sub-Accounts (including, without
limitation, the pro-rata Target Award for the Award Term

9



--------------------------------------------------------------------------------



 



during which the Change in Control occurred) shall be the date that is between
two days prior to, or within 30 days after, the date of the Change in Control,
as determined by the Committee in its sole and absolute discretion.
12. Amendment, Termination and Adjustments
     (a) The Committee, in its sole and absolute discretion, may alter or amend
this Plan from time to time; provided, however, that no such amendment shall,
without the written consent of a Participant, (i) reduce a Participant’s Account
balance as in effect on the date of the amendment, (ii) reduce the amount of any
outstanding Award that was previously approved by the Committee but not yet paid
as of the date of the amendment, (iii) modify Section 11(b) hereof or (iv) alter
the time of payment provisions described in Sections 10 and 11 of the Plan
except for any amendments that accelerate the time of payment as permitted under
Code Section 409A or are required to bring such provisions into compliance with
the requirements of Code Section 409A and the regulations issued thereunder.
     (b) The Committee, in its sole and absolute discretion, may terminate this
Plan (or any portion thereof) at any time; provided that, without the written
consent of a Participant, no such termination shall (i) reduce a Participant’s
Account balance as in effect on the date of the termination, (ii) reduce the
amount of any outstanding Award that was previously approved by the Committee
but not yet paid as of the date of the termination or (iii) alter the time of
payment provisions described in Sections 10 or 11of the Plan, except for
modifications that accelerate the time of payment or are required to bring such
provisions into compliance with the requirements of Code Section 409A and, in
either case, are permitted under Code Section 409A.
     (c) Any amendment or termination of the Plan shall be in the form of a
written instrument executed by an officer of the Company on the order of the
Committee. Such amendment or termination shall become effective as of the date
specified in the instrument or, if no such date is specified, on the date of its
execution.
13. General Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Employers, or shall in any way affect the right and power of the Employers to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Employers might have done if this Plan
had not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, except
when preempted by federal law.

10



--------------------------------------------------------------------------------



 



     (c) Expenses. Expenses of administering the Plan shall be paid by the
Employers, as directed by the Company.
     (d) Assignability. No Award granted to a Participant under this Plan and no
Account balance of a Participant under this Plan shall be transferable by him
for any reason whatsoever or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of the Participant or Beneficiary; provided,
however, that upon the death of a Participant, any amounts payable hereunder
shall be paid to the Participant’s Beneficiary.
     (e) Taxes. There shall be deducted from each payment under the Plan the
amount of any tax required by any governmental authority to be withheld and paid
over to such governmental authority for the account of the person entitled to
such payment.
     (f) Limitation on Rights of Participants; No Trust.
No trust has been created by the Employers for the payment of any benefits under
this Plan; nor have the Participants been granted any lien on any assets of the
Employers to secure payment of such benefits. This Plan represents only an
unfunded, unsecured promise to pay by the Employer or former Employer of the
Participant, and the Participants and Beneficiaries are merely unsecured
creditors of the Participant’s Employer or former Employer.
     (g) Payment to Guardian. If a Sub-Account balance is payable to a minor, to
a person declared incompetent or to a person incapable of handling the
disposition of his property, the Committee may direct payment of such
Sub-Account to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Committee may require such
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to the distribution of such Sub-Account. Such distribution
shall completely discharge the Employers from all liability with respect to such
Sub-Account.

11



--------------------------------------------------------------------------------



 



     (h) Miscellaneous.
     (i) Headings. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof.
     (ii) Construction. The use of the masculine gender shall also include
within its meaning the feminine. The use of the singular shall also include
within its meaning the plural, and vice versa.
     (iii) Acceleration of Payments. Notwithstanding any provision of the Plan
to the contrary, to the extent permitted under Code Section 409A and the
Treasury regulations issued thereunder, payments of amounts due hereunder may be
accelerated to the extent necessary to (i) comply with federal, state, local or
foreign ethics or conflicts of interest laws or agreements or (ii) pay the FICA
taxes imposed under Code Section 3101, and the income withholding taxes related
thereto. Payments may also be accelerated if the Plan (or a portion thereof)
fails to satisfy the requirements of Code Section 409A; provided that the amount
of such payment may not exceed the amount required to be included as income as a
result of the failure to comply with Code Section 409A.
     (iv) Delayed Payments due to Solvency Issues. Notwithstanding any provision
of the Plan to the contrary, an Employer shall not be required to make any
payment hereunder to any Participant or Beneficiary if the making of the payment
would jeopardize the ability of the Employer to continue as a going concern;
provided that any missed payment is made during the first calendar year in which
the funds of the Employer are sufficient to make the payment without
jeopardizing the going concern status of the Employer.
     (v) Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Company reasonably anticipates
that the making of such payment would violate Federal securities laws or other
applicable law (provided that the making of a payment that would cause income
taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Company reasonably anticipates that making the payment will not
cause such violation.

12



--------------------------------------------------------------------------------



 



14. Liability of Employers. The Employers shall each be liable for the payment
of the Awards/Sub-Account balances that are payable hereunder to or on behalf of
the Participants who are (or were) its employees.
15. Approval by Stockholders
     This Plan shall be submitted for approval by the stockholders of NACCO
Industries, Inc. If such approval has not been obtained by July 1, 2008, all
grants of Target Awards made on or after January 1, 2008 shall be rescinded.

                  Date:   May 14, 2008       HAMILTON BEACH BRANDS, INC.
 
               
 
               
 
          By:   /s/ Charles A. Bittenbender
 
               
 
          Title:   Assistant Secretary

13



--------------------------------------------------------------------------------



 



Appendix 1.            Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence meets the
requirements of Treasury Regulation Section 1.409A-3(i)(5) (or any successor or
replacement thereto) with respect to a Participant:

                                I.       i.     Any “Person” (as such term is
used in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than one or more Permitted Holders (as
defined below), is or becomes the “beneficial owner”(as defined in Rules 13d-3
and 13d-5 of the Exchange Act), directly or indirectly, of more than 50% of the
combined voting power of the then outstanding voting securities of a Related
Company (as defined below) entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities by any Person pursuant to an
Excluded Business Combination (as defined below); or
 
                                    ii.   The consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of any Related Company or the acquisition of assets of another
corporation, or other transaction involving a Related Company (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
either of the following apply (such a Business Combination, an “Excluded
Business Combination”) (A) a Business Combination involving Housewares Holding
Co. (or any successor thereto) that relates solely to the business or assets of
The Kitchen Collection, Inc. (or any successor thereto) or (B) a Business
Combination pursuant to which the individuals and entities who beneficially
owned, directly or indirectly, more than 50% of the combined voting power of any
Related Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns any Related Company or all or substantially all of the assets
of any Related Company, either directly or through one or more subsidiaries).
 
                            II.     i.     Any “Person” (as such term is used in
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than one or more Permitted Holders, is or becomes
the “beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
then Outstanding Voting Securities of NACCO Industries, Inc. (“NACCO”), other
than any direct or indirect acquisition, including but not limited to an
acquisition by purchase, distribution or otherwise, of voting securities:
 
                       
 
                  (A)   directly from NACCO that is approved by a majority of
the Incumbent Directors (as defined below); or
 
                       
 
                  (B)   by any Person pursuant to an Excluded NACCO Business
Combination (as defined below);

14



--------------------------------------------------------------------------------



 



                                              provided, that if at least a
majority of the individuals who constitute Incumbent Directors determine in good
faith that a Person has become the “beneficial owner”(as defined in Rules 13d-3
and 13d-5 of the Exchange Act) of more than 50% of the combined voting power of
the Outstanding Voting Securities of NACCO inadvertently, and such Person
divests as promptly as practicable a sufficient number of shares so that such
Person is the “beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the
Exchange Act) of 50% or less of the combined voting power of the Outstanding
Voting Securities of NACCO, then no Change in Control shall have occurred as a
result of such Person’s acquisition; or
 
                                    ii.   a majority of the Board of Directors
of NACCO ceases to be comprised of Incumbent Directors; or
 
                                    iii.   the consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of NACCO or the acquisition of assets of another corporation, or
other transaction involving NACCO (“NACCO Business Combination”) excluding,
however, such a Business Combination pursuant to which both of the following
apply (such a Business Combination, an “Excluded NACCO Business Combination”):
 
                       
 
                  (A)   the individuals and entities who beneficially owned,
directly or indirectly, NACCO immediately prior to such NACCO Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then Outstanding Voting Securities of the entity
resulting from such NACCO Business Combination (including, without limitation,
an entity that as a result of such transaction owns NACCO or all or
substantially all of the assets of NACCO, either directly or through one or more
subsidiaries); and
 
                       
 
                  (B)   at the time of the execution of the initial agreement,
or of the action of the Board of Directors of NACCO, providing for such NACCO
Business Combination, at least a majority of the members of the Board of
Directors of NACCO were Incumbent Directors.
 
                            III.   Definitions. The following terms as used
herein shall be defined as follow:
 
                                      1.     “Incumbent Directors” means the
individuals who, as of December 31, 2007, are Directors of NACCO and any
individual becoming a Director subsequent to such date whose election,
nomination for election by NACCO’s stockholders, or appointment, was approved by
a vote of at least a majority of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of NACCO in which such
person is named as a nominee for director, without objection to such
nomination); provided, however, that an individual shall not be an Incumbent
Director if such individual’s election or appointment to the Board of Directors
of NACCO occurs as a result of an actual or threatened election contest (as
described in Rule 14a-12(c) of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of NACCO.
 
                                      2.     “Permitted Holders” shall mean,
collectively, (i) the parties to the Stockholders’ Agreement, dated as of
March 15, 1990, as amended from time to time, by and among

15



--------------------------------------------------------------------------------



 



                                              National City Bank, (Cleveland,
Ohio), as depository, the Participating Stockholders (as defined therein) and
NACCO; provided, however, that for purposes of this definition only, the
definition of Participating Stockholders contained in the Stockholders’
Agreement shall be such definition in effect of the date of the Change in
Control, (ii) any direct or indirect subsidiary of NACCO and (iii) any employee
benefit plan (or related trust) sponsored or maintained by NACCO or any direct
or indirect subsidiary of NACCO.
 
                                      3.     “Related Company” means Hamilton
Beach Brands, Inc. and its successors (“HB”), any direct or indirect subsidiary
of HB and any entity that directly or indirectly controls HB.

16